DETAILED ACTION
	This action is in response to the response dated 01/12/2021.
	Claims 9, and 12 have been previously canceled.
	Claims 1, 2, and 13-20 have been withdrawn from consideration.
	Claims 3, and 10 have been newly amended.
	Claims 3-8, 10, and 11 are pending and have been examined below.

Response to Amendment
	Applicant’s amendments dated 01/12/2021 have been fully considered.

Response to Arguments
Applicant asserts that the prior art does not disclose encrypting patient data at a “claims switch” prior to directing the patient details to a syndicated data provider. However the prior art does disclose that the data may be encrypted using an algorithm and the data may be processed to create profiles for providing data. It was also already explained and provided by the office that constructing a formally integral structure in various elements involves only routine skill in the art.  Applicant has failed to address all parts of the rejection and the rationale provided, and therefore applicant’s arguments are not persuasive.   



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3-9, 10, and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a method of organizing human activity and manipulation of data, e.g. consolidating data and comparing profiles, without significantly more. 
The claims recite “A computer-implemented method for generating a longitudinal data profile from multiple disparate data sources, the method comprising: storing, at a central data hub, first de-identified data received from a claims data source through a syndicated data provider communicatively coupled between the claims data source and the central data hub, the first de-identified data including a first plurality of data records having first encrypted identifying data and an anonymous ID assigned to each record of the 
That is, the claims recite the process of taking first, second, and third data, “processing” the data and generating a profile based on the data, which all fall within the manipulation of data in order to manage human activity, e.g. combine data to make a profile for future use for users.
This judicial exception is not integrated into a practical application because the limitations of the claims are not tied to a practical application. All possible applications that might be tied to the claims involve further processes and descriptions and requirements as well as results based on those further processes, none of which are found in the claims as currently presented.
 The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because limitations such as “central data hub”, “syndicated data provider”, “claims data source”, etc. are merely recited at a high level of generality with no specifics found in the claims. Therefore such limitations amount to reciting the environment in which the abstract idea is being automated or performed without actually adding significantly more to the abstract idea. 
Claims 4 and 11 recite receiving user input and performing an analysis of profiles based on the user input. However, such processes still fall within manipulating data in order to manage human activity. “Extract” does not qualify as significantly more as it is just data, and the claims still fail to be tied to a practical application as no such practical application is provided.  
Claim 5 recites further “analysis” of the data which still falls within the manipulation of data in order to manage human activity. “Determine an efficacy of the patient support program” does not integrate the process to a practical application as such a determination is not actually utilized in any way and merely amount to manipulating/analyzing data.
Claim 6, recites further “comparing” of the data which still falls within the manipulation of data in order to manage human activity and does not integrate the process to a practical application as such a determination is not actually utilized in any way and merely amount to manipulating/analyzing data.
Claim 7 recites further “analyzing” of the data which still falls within the manipulation of data in order to manage human activity. “data profile for at least one of health economics outcomes research….” does 
Claim 8 recites further “analyzing” of the data which still falls within the manipulation of data in order to manage human activity. “identifies a cost differential” does not integrate the process to a practical application as such identification is not actually utilized in any practical application, but instead ends at the manipulation of the data. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US 20080147554 A1) in view of Stroup (US 20060293920 A1).
Regarding claims 3 & 10:
 Stevens discloses:
storing, at a central data hub, first de-identified data received from a claims data source… (Paragraphs 0024, 0025, Fig. 1 & related text, “central data hub, e.g. data warehouse; data e.g. healthcare; claims data source, e.g. insurance claims.), 
the first de-identified data including a first plurality of data records having first encrypted identifying data and an anonymous ID assigned to each record of the first plurality of data records… (Paragraph 0030 anonymous linking code), 
wherein the claims data source stores insurance claims data associated with medical or pharmaceutical insurance coverage for patients (Paragraphs 0024, 0025), 
wherein the insurance claims data is encrypted at the claims data source using an encryption algorithm… (Paragraph 0030), and 
wherein the anonymous ID is assigned… based on a patient master list that includes a list of patient identifiers and corresponding anonymous IDs for each patient identifier (Paragraphs 0051, 0071, 0072, 0073); 

storing, at the central data hub, second de-identified data received from a services data source… the services data source communicatively coupled to a claims switch…(Paragraphs 0024, 0025 0030; fig. 1 & related text), 
the second de-identified data including a second plurality of data records having second encrypted identifying data and the anonymous ID, the anonymous ID assigned to each record of the second plurality of data records… (Paragraph0030), 
wherein the services data source stores (i) services data… (Paragraphs 0024, 0025),  
(ii) patient details data that identifies a particular patient, wherein the patient details data is transmitted to the claims switch and encrypted using the encryption algorithm at the claims switch prior to being received at the syndicated data provider, wherein the services data is directly received at the syndicated data provider without being encrypted at the claims switch, and (Paragraphs 0024, 0025, 0030 the information may be all types of data and be routed after being encrypted as desired),
wherein the anonymous ID is assigned… based on the patient master list (Paragraphs 0051, 0071, 0072, 0073); 

storing, at the central data hub, third de-identified data received from a pharmacy data source… (Paragraphs 0024, 0025; fig. 1 & related text),
 the third de-identified data including a third plurality of data records having third encrypted identifying data and the anonymous ID assigned to each record of the third plurality of data records… (Paragraph 0030), 
wherein the pharmacy data source stores pharmacy data associated with a prescription product for patients (Paragraphs 0024, 0025), 
wherein the pharmacy data is encrypted using the encryption algorithm (Paragraph 0030), and 
wherein the anonymous ID is assigned… based on the patient master list (Paragraphs 0051, 0071, 0072, 0073); 
wherein data communication between the syndicated data provider and the central data hub is one-way from the syndicated data provider to eh central data hub to ensure that the central data hub only has access to de-identified data, and wherein the central data hub is restricted from accessing unencrypted or identified data; (Paragraphs 0024, 0025, 0030information is encrypted and routed as desired. Therefore only unencrypted data may be accessed based on acceptable restrictions.),
processing, at the central data hub, the first, second, and third de-identified data to link the first, second, and third de-identified data using the anonymous ID; and generating, at the central data hub, the longitudinal data profile  for a patient from the linked first, second, and third de-identified data by organizing the first, second, and third de-identified data to generate a comprehensive history for the patient that includes data from multiple disparate healthcare data sources (Paragraph 0071, 0072 data profile, e.g. master history/table) .

Stevens does not disclose that the services data is related to a patients support program associated with a prescription product to improve patient condition and patient enrollment in the patient support program…
However, Stroup an analogous art of Steven and the current application, teaches data is related to a patients support program associated with a prescription product to improve patient condition and patient enrollment in the patient support program… (Paragraph 0231, 0233, 0234). 
It would have been obvious to a person of ordinary skill in the art at the time of applicant’s invention to modify Stevens’ teachings to include service data indicating whether patients are enrolled in a patient support program, as disclosed by Stroup in order to allow for any information as desired to be utilized in the process. 
Furthermore, it is noted that because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.
It is noted that Stevens provides even further disclosure in regards to storing de-identified data, assigning IDs and providing encryption algorithms. (Paragraph 0039)

Stevens does not disclose a syndicated data provider. Specifically, Stevens does not disclose: 
Storing…through a syndicated data provider communicatively coupled between the claims data source and the central data hub, 
by the syndicated data provider (¶ [0030]), 
encryption algorithm provided by the syndicated data provider
storing…through the syndicated data provider, the syndicated data provider communicatively coupled between the services data source and the central data hub, 
the anonymous ID assigned to each record of the second plurality of data records by the syndicated data provider,
storing…through the syndicated data provider, the syndicated data provider communicatively coupled between the pharmacy data source and the central data hub, 
the anonymous ID assigned to each record of the third plurality of data records by the syndicated data provider.
The Examiner, however, notes that It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (In re Dulberg, 129 USPQ 348, (CCPA 1961))
	Therefore, it would have been obvious to a person of ordinary skill in the art to outsource the functions of storing data, assigning IDs, providing encryption algorithms…etc. to a third party provider, to decrease the load on the server and to enhance the customer service experience. 

Regarding claims 4 & 11:
Stevens further discloses receiving, at a data analyzer computing device communicatively coupled to the central data hub, one or more user inputs (¶¶ [0071], [0072]), 
wherein the one or more user inputs define a subset of longitudinal data profiles stored at the central data hub (¶¶ [0071], [0072]), and 
wherein the one or more user inputs identify an organizational scheme for the subset of longitudinal data profiles (¶¶ [0071], [0072]); 
generating, at the central data hub, an extract based on the one or more user inputs (¶¶ [0071], [0072]), 
wherein the extract includes the subset of longitudinal data profiles with each longitudinal data profile in the subset organized according to the organizational scheme (¶¶ [0071], [0072]); 
.


Claim 5 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US 20080147554 A1) in view of Stroup (US 20060293920 A1) as applied above and further in view of Leveque (US 20020128860 A1).
Regarding claim 5:
Stevens does not disclose  wherein performing an analysis comprises comparing a first plurality of longitudinal data profiles associated with patients who are enrolled in the patient support program against a second plurality of longitudinal data profiles associated with patients who are not enrolled in the patient support program to determine an efficacy of the patient support program.
However, Leveque an analogous art of Stevens and the current application, teaches wherein performing an analysis comprises comparing a first plurality of longitudinal data profiles associated with patients who are enrolled in the patient support program against a second plurality of longitudinal data profiles associated with patients who are not enrolled in the patient support program to determine an efficacy of the patient support program (Paragraphs 0004, 0015).
It would have been obvious to a person of ordinary skill in the art at the time of applicant’s invention to modify Stevens’ teachings to include the function of comparing longitudinal data profiles, as disclosed by Leveque, track patient treatments over time, or to answer specific business questions thereby enhancing users/doctors experience. 

Regarding claim 7:
Stevens does not explicitly disclose analyzing, using a data analyzer computing device communicatively coupled to the central data hub, the generated longitudinal data profile for at least one of health economics outcomes research and marketing analytics business intelligence research.
analyzing, using a data analyzer computing device communicatively coupled to the central data hub, the generated longitudinal data profile for at least one of health economics outcomes research and marketing analytics business intelligence research (Paragraphs 0004, 0015).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify Stevens’ teachings to include the function of comparing longitudinal data profiles, as disclosed by Leveque, track patient treatments over time, or to answer specific business questions thereby enhancing users/doctors experience. 

Claims 6 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US 20080147554 A1) in view of Stroup (US 20060293920 A1) and Leveque (US 20020128860 A1) as applied above, further in view of Hollin et al (US 20120203565 A1) (“Hollin”). 
Regarding claim 6:
Stevens does not explicitly disclose wherein comparing the first plurality of longitudinal data profiles against the second plurality of longitudinal data profiles comprises comparing adherence data for the first and second plurality of longitudinal data profiles.
	However, Hollin analogous art of Stevens and the current application, teaches wherein comparing the first plurality of longitudinal data profiles against the second plurality of longitudinal data profiles comprises comparing adherence data for the first and second plurality of longitudinal data profiles (Paragraphs 0005, 0031; fig. 3 & related text).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify Stevens’ teachings to include the function of comparing adherence data, as disclosed by Hollin, track patient treatments over time, or to answer specific business questions thereby enhancing users/doctors experience. 

Regarding claim 8: 
wherein analyzing the generated longitudinal data profile comprises generating an output that identifies a cost differential between a patient who participates in the patient support program and a patient who does not participate in the patent support program.
however, Hollin analogous art of Stevens and the current application, teaches wherein analyzing the generated longitudinal data profile comprises generating an output that identifies a cost differential between a patient who participates in the patient support program and a patient who does not participate in the patent support program (Paragraphs 0005, 0031; fig. 3 & related text).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify Stevens’ teachings to include the function of generating an output data, as disclosed by Hollin, track patient treatments over time, or to answer specific business questions thereby enhancing users/doctors experience. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHANN Y CHOO whose telephone number is (571)270-0453.  The examiner can normally be reached on 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHANN Y CHOO/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        03/08/2021